 

Exhibit 10.1

Boston Properties Limited Partnership

Ninety-Eighth Amendment to

Second Amended and Restated Agreement of Limited Partnership

This Ninety-Eighth Amendment is made as of October 21, 2010 by Boston
Properties, Inc., a Delaware corporation, as general partner (the “General
Partner” or the “Company”) of Boston Properties Limited Partnership, a Delaware
limited partnership (the “Partnership”), for the purpose of amending the Second
Amended and Restated Agreement of Limited Partnership of the Partnership dated
June 29, 1998, as amended (the “Partnership Agreement”). All capitalized terms
used herein and not defined shall have the respective meanings assigned to them
in the Partnership Agreement.

WHEREAS, Section 14.1.A of the Partnership Agreement provides that the
Partnership Agreement may be amended if the amendment is approved by the General
Partner and it receives the Consent of Limited Partners holding a majority of
the Common Units held by Limited Partners (including Limited Partner Common
Units held by the Company);

WHEREAS, the Company is the General Partner and holds approximately 85.2% of the
Common Units held by Limited Partners;

WHEREAS, Section 14.1.B of the Partnership Agreement permits the General Partner
to amend the Partnership Agreement, without the consent of the Limited Partners,
to reflect a change that is of an inconsequential nature and does not adversely
affect the Limited Partners in any material respect;

NOW, THEREFORE, the Partnership Agreement shall be amended as follows:

 

1. Article 2 of the Partnership Agreement is amended to add the following as
Section 2.6:

“Section 2.6    UCC Article 8 Election

All Partnership Interests shall be securities within the meaning of, and
governed by, (i) Article 8 of the Delaware Uniform Commercial Code and
(ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction.”

 

2. Section 9.3 of the Partnership Agreement is hereby amended and restated in
its entirety as follows:

“Section 9.3    Reports

A.    As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Partnership Year, the General Partner shall
deliver to each Limited Partner as of the close of the Partnership Year, an
annual report containing financial statements of the Partnership, or of the
Company if such statements are prepared solely on a consolidated basis with the
Company, for such Partnership Year, presented in accordance with generally
accepted accounting principles, such statements to be audited by a nationally
recognized firm of independent public accountants selected by the General
Partner.

B.    As soon as practicable, but in no event later than one hundred five
(105) days after the close of each calendar quarter (except the last calendar
quarter of each year), the General Partner shall deliver to each Limited Partner
as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership, or of the Company, if such statements
are prepared solely on a consolidated basis with the Company, and such other
information as may be required by applicable law or regulation, or as the
General Partner determines to be appropriate.



--------------------------------------------------------------------------------

 

C.    The reports required to be delivered under this Section 9.3 shall be
delivered by regular U.S. mail or any other means reasonably likely to result in
each Limited Partner receiving such reports as determined by the General Partner
in its sole discretion; provided that, notwithstanding the provisions of
Section 9.3.A and Section 9.3.B, to the extent that the Partnership or the
Company, if the Partnership’s financial statements are prepared solely on a
consolidated basis with the Company, is subject to periodic reporting
requirements under the Securities Exchange Act of 1934, as amended, and files
the quarterly and annual reports required thereunder within the time periods
provided for the filing of such reports, including any permitted extensions, the
General Partner shall be deemed to have complied with the requirements of
Section 9.3.A and Section 9.3.B without taking further actions to deliver the
reports referenced herein.

D.    Notwithstanding anything contained in Section 9.3.C, the General Partner
shall make any reports required to be delivered under this Section 9.3 available
in print to any Limited Partner upon written request to the General Partner.”

Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

GENERAL PARTNER: BOSTON PROPERTIES, INC. By:   /s/ Douglas T. Linde Name:   
Douglas T. Linde Title:   President LIMITED PARTNER: BOSTON PROPERTIES, INC. By:
  /s/ Douglas T. Linde Name:    Douglas T. Linde Title:   President